Citation Nr: 0600902	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 15, 
2002, for the grant of service connection for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for bilateral sensorineural 
hearing loss and assigned a 100 percent rating effective from 
January 15, 2002, the date of receipt of the reopened claim 
for this condition.  The veteran wants an earlier effective 
date for the grant of service connection.

The Board issued a decision in May 2004 denying the claim, 
and the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  And, after considering a Joint 
Motion, the Court issued an Order in November 2004 vacating 
the Board's decision and remanding the case for compliance 
with the directives specified in the Joint Motion.  

The Board then remanded the claim to the RO in March 2005 for 
further development and consideration.  The claim has since 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  After filing his initial claim for service connection for 
defective hearing in April 1950, the veteran was notified in 
May 1950 that the claim was denied; he was again notified in 
August 1950 that new and material evidence was needed to 
reopen the claim.  

3.  The veteran appealed a July 1951 rating decision that 
again denied his claim for service connection for defective 
hearing, and the Board denied his claim on appeal in May 
1952.  

4.  The veteran's reopened claim for service connection for 
bilateral hearing loss was received on January 15, 2002.


CONCLUSION OF LAW

1.  The Board's May 1952 denial of service connection for 
defective hearing is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2005). 

2.  The criteria are not met for an effective date earlier 
than January 15, 2002, for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
April 2002 and April 2005 explaining the type of evidence 
required to substantiate his petition to reopen his claim for 
service connection of bilateral hearing loss and the evidence 
necessary to substantiate his claim of entitlement to service 
connection once reopened, as well as the type of evidence 
required to substantiate his claim for an earlier effective 
date.  The letters also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  

Specifically, the Board concludes that the RO decision, SOC, 
SSOC and VA letters informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The VCAA letter specifically informed him of what he 
should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claim.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

The veteran was initially provided VCAA notice in April 2002 
- prior to the RO's initial adjudication of his claim for 
service connection for in January 2003.  So this complied 
with the requirement that notice must precede the initial RO 
adjudication.  Although the RO provided the VCAA notice in 
the context of the veteran's petition to reopen his claim of 
entitlement to service connection for bilateral hearing loss, 
this benefit has since been granted, and the current appeal 
concerning this claim is for an earlier effective datae.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a notice 
of disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
So additional VCAA notice concerning this additional issue is 
not required.  

Nevertheless, the April 2005 VCAA notice, which informed the 
veteran of the evidence necessary to substantiate a claim for 
an earlier effective date, also provided the veteran with 
ample opportunity to respond before his appeal was 
recertified to the Board in October 2005.  And, he has not 
otherwise indicated he has any additional relevant evidence 
to submit or which needs to be obtained.  So under these 
circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice."  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  In short, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim which was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also 
Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran filed an original claim for 
compensation in March 1946, only two months after service 
discharge.  However, at that time, he did not claim service 
connection for defective hearing or hearing loss.  Rather, 
his initial claim for service connection for defective 
hearing was received in April 1950, and he was notified in 
May 1950 of an April 1950 rating action, which had denied his 
claim.  Attached to that letter was a notification of his 
appellate rights, informing him that he had one year within 
which to initiate a timely appeal.  He did not do so. 

In August 1950, the veteran stated that he wished to 
supplement his original March 1946 claim, stating that he had 
neglected to mention that he had an ear condition.  An August 
1950 RO letter informed the veteran that his original claim 
for that condition was made in April 1950 and that he was 
notified of the denial by a May 1, 1950, letter and that his 
claim would be further reviewed upon submission of new or 
material evidence.  But, if he had no further evidence to 
submit but disagreed with the decision, he could appeal at 
any time within one year from May 1, 1950.  

The veteran did not timely appeal the April 1950 RO denial.  
Consequently, it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 4005 (within one 
year from the date of mailing the notice of the RO's 
decision, a notice of disagreement (NOD) must be filed 
in order to initiate an appeal of any issue adjudicated by 
the RO).  (If an NOD is not filed within one year of notice 
of the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record).

A letter was received from the veteran in June 1951, more 
than one year later, in which he stated that he did not agree 
with the April 1950 RO denial.  He was notified by a July 
1951 RO letter of the expiration of the time for initiating 
an appeal from the April 1950 denial.  However, his case was 
reviewed on the basis of a new medical statement from a 
private physician and no change was found which warranted a 
determination different from that reached earlier.  Rating 
actions in August, November, and December 1951 confirmed and 
continued the denial.  

The veteran testified at a January 1952 RO hearing, at which 
time it was noted that he had appealed the July 1951 denial.  
Then, on appeal, a decision of the Board in May 1952 denied 
service connection for defective hearing. 

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE).  See 38 U.S.C.A. 
§§ 5109A, 7103(a); 38 C.F.R. §§ 3.104, 3.105(a), 20.1100(a), 
20.1103, 20.1104.  As the Court did not come into existence 
until 1988, there was no appeal beyond the Board when the 
Board issued its 1952 decision.  And, the veteran did not 
allege CUE or request reconsideration of the decision.  
Therefore, the Board's May 1952 decision is final and binding 
on him based on the evidence then of record and is not 
subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.1100, 20.1104.  

Also, the rating actions prior to that Board decision are 
subsumed in that Board decision.  38 U.S.C.A. § 7104(b) and 
38 C.F.R. § 20.1104; see also Chisem v. Gober, 10 Vet. 
App. 526 (1997) and Donovan v. Gober, 10 Vet. App. 404 (1997) 
(in which the Court approved of the doctrine of delayed 
subsuming set forth in VAOGCPREC 14-95); see also Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998) (upholding the validity 
of VAOGCPREC 14-95).  

The veteran's reopened claim for service connection for 
hearing loss was received on January 15, 2002, and based on a 
favorable medical opinion obtained on VA examination in 
November 2002, a January 2003 rating decision granted 
service connection for bilateral hearing loss and assigned a 
100 percent disability evaluation effective from January 15, 
2002, the date of receipt of the reopened claim.  

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date, as there is no 
indication the veteran specifically acted to reopen his claim 
for service connection for bilateral hearing loss prior to 
January 15, 2002.  In fact, he has not alleged that he made 
any attempts to reopen this claim prior to that date.  The 
file does not contain a written claim - formal or informal 
- until that date.  Similarly, there is no indication in the 
record that he received VA treatment or underwent any VA 
examination or hospitalization for hearing loss which may be 
construed as an informal claim to reopen the claim of service 
connection.  Likewise, as previously discussed, the veteran 
did not file a motion for reconsideration of the May 1952 
Board decision, nor does he allege clear and unmistakable 
error (CUE) in the Board's 1952 decision.  38 U.S.C.A. 
§ 7111(a) (West 2002).  As the effective date can be no 
earlier than the date of receipt of his reopened claim, 
January 15, 2002 is the correct effective date in this 
particular instance.  See 38 C.F.R. §§ 3.158, 3.400(q),(r).  
See also Melton v. West, 13 Vet. App. 442 (2000).

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date, 
meaning the benefit-of-the-doubt rule is inapplicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than January 15, 
2002, for service connection for bilateral sensorineural 
hearing loss is denied.  




	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


